Title: To James Madison from Benjamin Hollinshead, 27 February 1816
From: Hollinshead, Benjamin
To: Madison, James


                    
                        
                            Mr. President Honorable Sir
                        
                        
                            Charleston
                            February 27th. 1816
                        
                    
                    I wrote a letter addressed to your excellence the 3d. Ult. For which I was desirous of your honorable correspondence. Mr. President, I again take the liberty of addressing your honor, on the occasion of reprinting the assemblies & Catechism for which I am securing a copy right. I inclose a copy

of my subscription. May it Pleas[e] your Honor to Grant me a benefit in the City of Washington and its vicinity. Not that I wish to incumber your honor, about the collection of subscribers; but may it please your honor, to [cancel] favour some one of the respectable ministers of the Gospel that will take a pleasure in attending to a laudable business of this importance. I am happy, under your magnanimous Parental Administration. Do please to correspond with me. I am with great respect your humble servant
                    
                        
                            Rev. Dr. Benjamin Hollinshead
                        
                    
                